Ri-oodwohth, J.
The defendant having filed a plea in which he admitted a prima facie case in favor of the plaintiff, and having failed to sustain by proof the defense set out in his pleadings, the court did not err in directing a verdict against him. Fitzgerald v. Reid, 7 Ga. App. 323 (66 S. E. 813); Krauss v. Flournoy, 7 Ga. App. 322 (66 S. E. 805),

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.

Complaint; from city court of Blakely—Judge Sheffield. October 20, 1916.
L. M. Bambo, for plaintiff in error. Glessner & Collins, contra.